Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
This is in response to the Amendment dated April 25, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 29-31 drawn to an invention nonelected without traverse in the reply filed on September 1, 2020. 

Claim Objections
Claims 1 and 10 have been objected to because of minor informalities.

	The objection of claims 1 and 10 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
	Claims 1, 4-10, 13-16 and 34-35 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The rejection of claims 1, 4-10, 13-16 and 34-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1 and 4-8 have been rejected under 35 U.S.C. 103 as being unpatentable over 
Eckles et al. (US Patent Application Publication No. 2007/0023280 A1).
	The rejection of claims 1 and 4-8 under 35 U.S.C. 103 as being unpatentable over Eckles et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 9 has been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) as applied to claims 1 and 4-8 above, and further in view of in view of Arzt et al. (US Patent Application Publication No. 

2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Eckles et al. as applied to claims 1 and 4-8 above, and further in view of in view of Arzt et al. and Sonntag et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 10, 13-15 and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over 
Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263).
	Regarding claim 10, Eckles teaches an aqueous alkaline zinc-nickel-iron electroplating bath, comprising: 
• about 4 grams per liter to about 50 grams per liter of zinc (= the concentration of zinc ions in the electroplating bath can be from about 1 to 100 g/liter (about 1,000 ppm to about 100,000 ppm)) [page 3, [0034]]; 
• about 0.1 grams per liter to about 10 grams per liter nickel (= the concentration of nickel ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0036]]; 
• about 50 grams per liter to about 220 grams per liter of an alkaline compound effective to provide the bath with a pH more than about 13 (= the electroplating bath can be an aqueous solution that is alkaline, having a pH that is preferably about 14. The bath contains an inorganic alkaline component in an amount effective to achieve this pH. Based on the electroplating bath of the alkaline component, amounts from about 50 g/liter to about 200 

g/liter, can be used) [page 3, [0033]]; and
a nickel complexing agent (= aliphatic amines) [page 3, [0041]],
wherein the iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent forming a complex (= triethanolamine (TEA) to complex the iron) [page 5, [0061]], and
wherein the concentration of iron ions in the electroplating bath is from about 0.1 gram per liter to about 10 grams per liter (= the concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0037]], and
	wherein the iron complexing agent comprises sodium gluconate, sodium tartrate, sodium hydroxybutyrate, potassium gluconate, potassium tartrate, and/or potassium hydroxybutyrate (= a chelating agent such gluconate or tartrate (page 3, [0045]) = e.g., sodium tartrate (page 4, [0059])).
The bath of Eckles differs from the instant invention because Eckles does not disclose the following:
a.	About 2 g/I to about 200 g/I of a nickel complexing agent.
	Eckles teaches that one type of additive, which is capable of potentially electrolytically breaking down at the anode, can comprise an amine (page 3, [0041]).
	Like Eckles, Yasuda teaches a zincate type zinc alloy electroplating bath (col. 1, lines 8-11). Examples of the chelating agent suitable for dissolving the salt of Ni include sodium 
tartrate, sodium gluconate, NaCN, triethanolamine, ethylenediamine, pentaethylene hexamine, N,N,N’,N’-tetrakis-(2-hydroxypropyl)ethylenediamine, EDTA 2Na, N-hydroxyethyl 

ethylenediamine (HEEDA), diethylenetriamine; or a reaction product of a mixture of one or more kinds of aliphatic amine with epihalohydrin (hereinafter referred to as chelating agent A); or mixtures thereof (col. 3, lines 58-67). The content of the chelating agent is 0.5 to 300 g/l (col. 4, lines 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Eckles with about 2 g/I to about 200 g/I of a nickel complexing agent because 0.5 to 300 g/l of a nickel chelating agent would have been suitable for dissolving the salt of nickel. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
b.	Wherein the concentration of iron ions in the electroplating bath is provided by the complex.
Eckles teaches an iron complex in the bath (= 50 g/liter of triethanolamine (TEA) to complex the iron) [page 5, [0061]].
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
Furthermore, Yasuda teaches that:
In the above basic bath, the Zn compound may be typically ZnO, and alkali hydroxide may be NaOH, KOH or the like. The content of the Zn compound is 4 to 40 g/l calculated as ZnO, 

and the content of the alkali hydroxide is 30 to 200 g/l calculated as NaOH. The salt of Fe may be Fe2(SO4)3·7H2O, FeSO4·7H2O, Fe(OH)3, FeCl3·6H2O, FeCl2·4H2O or the like. The salt of Ni may be NiSO4·6H2O, NiCl2·6H2O, Ni(OH)2 or the like. The content of Fe or Ni is 0.02 to 10 g/l calculated as metal. Examples of the chelating agent suitable for dissolving the salt of Fe include hydroxycarboxylates such as citrate, tartrate, and gluconate; amino alcohols such as monoethanolamine, diethanolamine and triethanolamine; polyamines such as ethylenediamine (EDA), diethylenetriamine and triethylenetetramine; aminocarboxylates such as ethylenediaminetetraacetate and nitrilotriacetate; polyhydric alcohols such as sorbitol and pentaerythritol; or thiourea; or mixtures thereof. Examples of the chelating agent suitable for dissolving the salt of Ni include sodium tartrate, sodium gluconate, NaCN, triethanolamine, ethylenediamine, pentaethylene hexamine, N,N,N',N'-tetrakis-(2-hydroxypropyl)ethylenediamine, EDTA 2Na, N-hydroxyethyl ethylenediamine (HEEDA), diethylenetriamine; or a reaction product of a mixture of one or more kinds of aliphatic amine with epihalohydrin (hereinafter referred to as chelating agent A); or mixtures thereof. Triethanolamine is preferable for Fe, and diethylenetriamine (used singly as a chelating agent) and a reaction product of a mixture of one or more kinds of aliphatic amine with epihalohydrin (used as a synthetic chelating agent) are preferable for Ni. The content of the chelating agent is 0.5 to 300 g/l (col. 3, line 41, to col. 4, line 5).

The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because chelating agents dissolves salts of Fe which maintains an effective amount of the iron metal ions in solution, and thus, provides a concentration of iron ions in the electroplating bath.
Regarding claim 13, Eckles teaches wherein the nickel complexing agent comprises at least one of an aliphatic amine, alkyleneimine, poly(alkyleneimine), polyamine, amino alcohol, carboxylic acids, or sodium or potassium salts thereof (= aliphatic amines) [page 3, [0041]].
	Regarding claim 14, Eckles teaches the aqueous alkaline electroplating bath being free of a polyoxyalkylene compound and a quaternary polymer (= the electroplating bath can also contain, in addition to the zinc and the additional metal ions, at least one additive commonly 
used in a zinc or zinc alloy electroplating bath that improves an aspect of the electroplating 

process) [page 3, [0038]].
	Regarding claim 15, Eckles teaches the aqueous alkaline electroplating bath further comprising a brightener (= it will be understood by those skilled in the art that the electroplating bath may also contain other additives such as other brighteners) [page 4, [0046]].
Regarding claim 35, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the iron ions are ferrous ions.
Eckles teaches that the source for these additional metal ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution (page 3, [0037]).
Yasuda teaches a basic zincate bath containing a salt of Fe(II) [col. 3, lines 35-40].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron ions described by Eckles with wherein the iron ions are ferrous ions because a salt of Fe(II) is a metal compound which can be made soluble in an aqueous alkaline solution for the electroplating of a zinc alloy.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).


IV.	Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263) as applied to claims 10, 13-15 and 35 above, and further in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).
	Eckles and Yasuda are as applied above and incorporated herein.
	Regarding claim 16, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium. 
	Eckles teaches that the electroplating bath may also contain other additives such as other brighteners, and metal complexing agents (page 4, [0046]).
	Like Eckles, Arzt teaches an alkaline electroplating bath for depositing zinc alloys on substrates (page 1, [0001]). Conventional zinc alloy baths used in the alkaline electroplating bath are usually composed of 0.1-5 g/l aromatic or heteroaromatic brighteners (page 2, [0019] and [0024]).
Like Eckles, Sonntag teaches aqueous alkaline cyanide-free baths for the galvanic deposition of zinc or zinc alloy coatings on a substrate (col. 1, lines 10-12). A further additive of a quaternary derivative of a pyridine-3-carboxylic acid of the formula B (col. 3, line 66 to col. 4, line 21). The addition of the further additive B and/or C produces a further improvement in the layer thickness distribution. The improvement in the gloss may be mentioned as a further advantage of the addition of the aforementioned derivatives B and C to the bath (col. 4, lines 31-35).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the brightener described by Eckles with wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium because a quaternary derivative of a pyridine-3-carboxylic acid of the formula B improves the layer thickness distribution and gloss.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 34 has been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. 
(US Patent Application Publication No. 2007/0023280 A1) as applied to claims 1 and 4-8 above, and further in view of Yasuda et al. (US Patent No. 4,983,263).
	The rejection of claim 34 under 35 U.S.C. 103 as being unpatentable over Eckles et al. as applied to claims 1 and 4-8 above, and further in view of Yasuda et al. has been withdrawn in view of Applicant’s amendment.

Continued Response

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263).
	Regarding claim 1, Eckles teaches an aqueous alkaline zinc-nickel-iron electroplating bath for depositing a ternary zinc-nickel-iron alloy on a substrate, the aqueous alkaline electroplating bath (= the electroplating bath can be an aqueous solution that is alkaline, having a pH that is preferably about 14) [page 3, [0033]] comprising:
• zinc ions, 
• nickel ions, and 
• iron ions (= the electroplating bath can comprise a mixture of zinc ions, nickel 

ions, and iron ions) [page 3, [0037]],
wherein the iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent forming a complex (= triethanolamine (TEA) to complex the iron) [page 5, [0061]], and
wherein the concentration of iron ions in the electroplating bath is from about 0.1 gram per liter to about 25 grams per liter (= the concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm) [page 3, [0037]].
The bath of Eckles differs from the instant invention because Eckles does not disclose wherein the concentration of iron ions in the electroplating bath is provided by the complex.
Eckles teaches an iron complex in the bath (= 50 g/liter of triethanolamine (TEA) to complex the iron) [page 5, [0061]].
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
Furthermore, Yasuda teaches a zincate type zinc alloy electroplating bath (col. 1, lines 8-11).
In the above basic bath, the Zn compound may be typically ZnO, and alkali hydroxide may be NaOH, KOH or the like. The content of the Zn compound is 4 to 40 g/l calculated as ZnO, and the content of the alkali hydroxide is 30 to 200 g/l calculated as NaOH. The salt of Fe may be Fe2(SO4)3·7H2O, FeSO4·7H2O, Fe(OH)3, FeCl3·6H2O, FeCl2·4H2O or the like. The salt of Ni may be NiSO4·6H2O, NiCl2·6H2O, Ni(OH)2 or the like. The content of Fe or Ni is 0.02 to 10 g/l calculated as metal. Examples of the chelating agent suitable for dissolving the salt of Fe include 

hydroxycarboxylates such as citrate, tartrate, and gluconate; amino alcohols such as monoethanolamine, diethanolamine and triethanolamine; polyamines such as ethylenediamine (EDA), diethylenetriamine and triethylenetetramine; aminocarboxylates such as ethylenediaminetetraacetate and nitrilotriacetate; polyhydric alcohols such as sorbitol and pentaerythritol; or thiourea; or mixtures thereof. Examples of the chelating agent suitable for dissolving the salt of Ni include sodium tartrate, sodium gluconate, NaCN, triethanolamine, ethylenediamine, pentaethylene hexamine, N,N,N',N'-tetrakis-(2-hydroxypropyl)ethylenediamine, EDTA 2Na, N-hydroxyethyl ethylenediamine (HEEDA), diethylenetriamine; or a reaction product of a mixture of one or more kinds of aliphatic amine with epihalohydrin (hereinafter referred to as chelating agent A); or mixtures thereof. Triethanolamine is preferable for Fe, and diethylenetriamine (used singly as a chelating agent) and a reaction product of a mixture of one or more kinds of aliphatic amine with epihalohydrin (used as a synthetic chelating agent) are preferable for Ni. The content of the chelating agent is 0.5 to 300 g/l (col. 3, line 41, to col. 4, line 5).

The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because chelating agents dissolves salts of Fe which maintains an effective amount of the iron metal ions in solution, and thus, provides a concentration of iron ions in the electroplating bath.
	Regarding claim 4, Eckles teaches the aqueous alkaline zinc-nickel-iron electroplating bath further comprising an amount of a nickel complexing agent effective to keep the nickel ions soluble in the bath (= aliphatic amines) [page 3, [0041]].
	Regarding claim 5, Eckles teaches wherein the nickel complexing agent comprises at least one of an aliphatic amine, alkyleneimine, poly(alkyleneimine), polyamine, amino alcohol, carboxylic acids, or sodium or potassium salts thereof (= aliphatic amines) [page 3, [0041]].
Regarding claim 6, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the zinc-nickel-iron ternary alloy comprises, by weight, about 7 % to about 16% nickel, about 0.5 % to about 8% iron, and balance zinc.

	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this 
limitation is further limiting an element recited in the preamble of claim 1, line 2, which is directed to the intended use of the aqueous alkaline zinc-nickel-iron electroplating bath. 
	A preamble is not necessarily accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (MPEP § 2111.02).
	Regarding claim 7, Eckles teaches the aqueous alkaline zinc-nickel-iron electroplating bath being free of a polyoxyalkylene compound and a quaternary polymer (= the electroplating bath can also contain, in addition to the zinc and the additional metal ions, at least one additive commonly used in a zinc or zinc alloy electroplating bath that improves an aspect of the electroplating process) [page 3, [0038]].
	Regarding claim 8, Eckles teaches the aqueous alkaline zinc-nickel-iron electroplating 
bath further comprising a brightener (= it will be understood by those skilled in the art that the electroplating bath may also contain other additives such as other brighteners) [page 4, [0046]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263) as applied to claims 1 and 4-8 above, and further in view of in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).
	Eckles and Yasuda are as applied above and incorporated herein.
	Regarding claim 9, the method of Eckles differs from the instant invention because 
Eckles does not disclose wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium.
	Eckles teaches that the electroplating bath may also contain other additives such as other brighteners, and metal complexing agents (page 4, [0046]).
	Like Eckles, Arzt teaches an alkaline electroplating bath for depositing zinc alloys on substrates (page 1, [0001]). Conventional zinc alloy baths used in the alkaline electroplating bath are usually composed of 0.1-5 g/l aromatic or heteroaromatic brighteners (page 2, [0019] and [0024]).
Like Eckles, Sonntag teaches aqueous alkaline cyanide-free baths for the galvanic deposition of zinc or zinc alloy coatings on a substrate (col. 1, lines 10-12). A further additive of a quaternary derivative of a pyridine-3-carboxylic acid of the formula B (col. 3, line 66 to col. 4, line 21). The addition of the further additive B and/or C produces a further improvement in the layer 

thickness distribution. The improvement in the gloss may be mentioned as a further advantage of the addition of the aforementioned derivatives B and C to the bath (col. 4, lines 31-35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the brightener described by Eckles with wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium because a quaternary derivative of a pyridine-3-carboxylic acid of the formula B improves the layer thickness distribution and gloss.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263) as applied to claims 1 and 4-8 above.
Eckles and Yasuda areas applied above and incorporated herein.
Regarding claim 34, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the iron ions are ferrous ions.

Eckles teaches that the source for these additional metal ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline 
solution (page 3, [0037]).
Yasuda teaches a basic zincate bath containing a salt of Fe(II) [col. 3, lines 35-40].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron ions described by Eckles with wherein the iron ions are ferrous ions because a salt of Fe(II) is a metal compound which can be 
made soluble in an aqueous alkaline solution for the electroplating of a zinc alloy.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that Eckles et al. disclose the presence of complexing agents. However, there is no indication of the amount of actual complexed Fe in the baths of Eckles. The baths of Eckles et al. may contain ions of Zn, Ni and Fe (see paragraph [0037]). Following the Irving-William 

series, logK will be Mn(II) < Fe(II) < Co(II) < Ni(II) < Cu(II) > Zn(II). Accordingly, the skilled person will understand that the majority of the complexing agent will complex with Ni (and perhaps also Zn) rather than Fe. In other words, the amount of complexed Fe will be low and not necessarily within the claimed range.
• Applicant states that the experimental data discussed in paragraph [0061] of the PCT publication of the present application strongly suggests that if the complexing agent and Fe are 
added to the bath separately, then the amount of complexed Fe in the bath will be low. There is no indication in Eckles et al. that the complexing agent and Fe are added to the bath together, i.e. with the Fe in “pre-complexed” form. This further supports the fact that the amount of complexed Fe in the baths of Eckles et al. will be low.
• Applicant states that while paragraph [0061] of Eckles et al. describe an example in which TEA is added “to complex the iron”, it should be noted that this is in the context of a Zn-Fe bath, i.e., a bath not containing Ni. Since Ni is higher in the Irving-Williams series than Zn or Fe, it is plausible that there may be reasonable levels of complexed Fe in this bath. However, that does not mean that there would be reasonable levels of complexed Fe when Ni is also present. 
	In response, there is no indication of the amount of actual complexed Fe in the bath as presently claimed, and the transitional term “comprising” recited in present claim 1, line 3, and present claim 10, line 3, which is synonymous with “including”, “containing”, or “characterized by”, is inclusive or open-ended and does not excludes additional, unrecited elements or methods steps (MPEP § 2111.03).
	Eckles teaches that:

The bath can further contain a controlled amount additional metal ions, which are not zinc ions. In accordance with one aspect of the invention, these additional metal ions can include any metal ion that can be effectively electroplated with the zinc ions onto the workpiece in an alkaline electroplating bath. Examples of these metal ions can include transition metal ions, such as nickel ions, manganese ions, iron ions, cobalt ions, and combinations thereof. Other metal ions not listed, which can be electroplated with the zinc ions onto the workpiece in an alkaline electroplating bath, can also be used and are within the scope of the present invention (page 3, [0035]).

In accordance with yet another aspect of the invention, the additional metal ions can 
include any metal ion except that nickel ions cannot be used as the sole additional metal ions. In this aspect, the electroplating bath can comprise, for example, a mixture of zinc ions and iron ions, a mixture of zinc ions, nickel ions, and iron ions, but not a mixture of zinc ions and nickel ions. The concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm), more preferably in the range from about 0.1 g/liter to about 3 g/liter (about 100 ppm to about 3,000 ppm) [page 3, [0037]].

It will be understood by those skilled in the art that the electroplating bath may also contain other additives such as other brighteners, and metal complexing agents, which may or may not electrolytically breakdown upon contact with the anode. One useful metal complexing agent is QUADROL from BASF. QUADROL is N,N,N',N'-tetrakis(2-hydroxypropyl)-ethylenediamine (page 4, [0046]).

	A zinc-iron alloy bath containing 20 g/liter of zinc, 300 ppm of iron, 130 g/liter of sodium hydroxide and 50 g/liter of triethanolamine (TEA) to complex the iron, was electrolyzed for an extended period of time. The anodic oxidation of the TEA produced breakdown products, which interfered with waste treatment (page 5, [0061]).

Eckles teaches a bath comprising complexed iron, i.e., triethanolamine (TEA) to complex the iron. In an electroplating bath comprising a mixture of zinc ions, nickel ions and iron ions, the concentration of iron ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm) where the complexed iron is the source of the iron ions. 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.  
	Martin et al. (US Patent No. 4,772,362) is cited to teach electrolytes containing zinc-nickel-iron (col. 3, lines 54-61). When iron ions are present in the electrolyte which is only weakly acidic or either neutral, such as at a pH of from about 4 to about 6.5, it is generally preferred to incorporate conventional complexing or chelating agents to maintain an effective amount of the iron metal ions in solution (col. 3, lines 18-29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 8, 2022